Citation Nr: 9924864	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  91-47 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
hand injury.

2.  Entitlement to an increased rating for traumatic 
arthritis of the lumbosacral spine, currently rated 40 
percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1976 to June 
1980.

The appeal arises from the October 1989 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Francisco, California, denying entitlement to service 
connection for both residuals of a left hand injury and 
traumatic arthritis of the lumbosacral spine.  The veteran 
thereafter moved to Illinois, with the claims folder 
transferred to the Chicago, Illinois, RO.  In March 1990 the 
veteran testified at an RO personal hearing in Chicago.  
Following proper appeal, the Board remanded the case to the 
RO in September 1992 for evidentiary development.

The veteran thereafter moved again, and the claims file was 
transferred to the New Orleans, Louisiana, RO.  By a June 
1994 decision, that RO granted service connection for the 
veteran's low back disorder (essentially traumatic arthritis 
of the lumbosacral spine), and rated the disability as 20 
percent disabling, effective from August 1989.  

The Board in November 1996 again remanded the case for 
further development.  In this remand order, the RO was 
instructed, among other things, to furnish the veteran a 
statement of the case on the issue of secondary service 
connection for a psychiatric disorder.  In May 1997 the RO 
granted secondary service connection for an acquired 
psychiatric disorder and rated the disorder as 10 percent 
disabling.  As such, this issue was resolved in the veteran's 
favor.  

By a May 1997 decision, the RO also granted an increased 
rating for the veteran's traumatic arthritis of the 
lumbosacral spine to 40 percent.  As to this issue, the 
veteran continues to appeal for a higher rating.  


FINDINGS OF FACT

1.  The veteran has not submitted competent (medical) 
evidence demonstrating current residuals of a left hand 
injury or any causal link between a current disability and an 
inservice left hand injury.
 
2.  The veteran's traumatic arthritis of the lumbosacral 
spine is manifested by limitation of motion of the lumbar 
spine with associated pain and radiculopathy, but there is no 
more than severe disability of the lumbar spine.


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for residuals of a left hand 
injury.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The schedular requirements for a rating in excess of 40 
percent for traumatic arthritis of the lumbosacral spine have 
not been met for the period from the August 30, 1989 
effective date of service connection to the present.  38 
U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5292, 
5293, 5925 (1998).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Service Connection for Residuals of a Left Hand Injury 

The basis of the remand of this issue in November 1996 was to 
verify the dates of additional service and to obtain any 
additional existing service medical records.  Ultimately the 
period of service was verified as extending from January 1976 
to June 1980.  However, no additional service medical records 
(other than those already in the claims folder) were 
received.  

According to the provisions of 38 U.S.C.A. § 5107 (a) (West 
1991), the veteran has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claims are well grounded.  A claim is 
well grounded when it is plausible.  In Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990), the United States Court of 
Veterans Appeals (Court) held that a plausible claim is one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive, but only plausible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a).

If the veteran submits no cognizable evidence to support a 
claim, the claim cannot be well grounded.  Tirpak v. 
Derwinski, 2 Vet.App. 609, 611 (1992).  If the claim is not 
well grounded, the claimant cannot invoke the VA's duty to 
assist in the development of the claim.  Grottveit v. Brown, 
5 Vet.App. 91, 93 (1993); See 38 U.S.C.A. § 5107(a) (West 
1991); Rabideau v. Derwinski, 2 Vet.App. 141, 144 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 
7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also Tidwell v. West, 11 Vet. 
App. 242 (1998).

In this case, the veteran's service medical records reflect 
that the veteran suffered a crush injury to multiple fingers 
of the left hand in August 1979.  The hand was initially 
treated with Betadine and a dressing.  X-rays were negative 
and only soft tissue swelling was observed, with some 
swelling beneath the nails necessitating nail punctures to 
relieve swelling.  The veteran received further treatment and 
follow-up for the injury in September 1979.  However, the 
service medical records contain no further follow-up for the 
condition subsequent to September 1979, and the veteran's 
service separation examination in May 1980 found no 
abnormalities of the hands.  

Post service in May 1994 the veteran was afforded a VA 
examination for compensation purposes.  The examiner found no 
abnormality of the left hand.  The examiner also noted no 
complaint on the veteran's part of any current disabling 
condition of the left hand.  An X-ray of the hand was 
negative.  The examiner diagnosed a normal left hand.  

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is beyond 
the competence of the person making the assertion.  See King 
v. Brown, 5 Vet.App. 19, 21 (1993).  In the present case, the 
veteran's evidentiary assertions as to a link between a 
current left hand condition and his left hand injury in 
service are beyond his competence.  Lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski,  
2 Vet.App. 492 (1992).

While the veteran has claimed entitlement to service 
connection for residuals of a left hand injury, he has 
presented no medical evidence of a current hand condition, 
and no medical evidence of any causal link between any such 
condition and his hand injury in service.  In the absence of 
such cognizable (medical) evidence establishing a current 
condition and a causal link to the veteran's period of 
service, the veteran's claim for service connection for 
residuals of a left hand injury must be denied as not well 
grounded.  Caluza; Tidwell.


2.  Increased Rating for Traumatic Arthritis of the 
Lumbosacral Spine,
Currently Rated 40 Percent Disabling 

Initially, the Board finds the veteran's claim well grounded 
pursuant to 38 U.S.C.A. § 5107 (West 1991) in that his claim 
is plausible.  Murphy v. Derwinski, 1 Vet.App. 78 (1990).  
This finding is based on the veteran's evidentiary assertion 
that his service-connected traumatic arthritis of the 
lumbosacral spine is more severe than is reflected in the 
disability rating assigned effective from the date of service 
connection.  See Proscelle v. Derwinski, 1 Vet.App. 629 
(1992); King v. Brown, 5 Vet.App. 19 (1993).  

Once it has been determined that the claim is well grounded, 
the VA has a statutory duty to assist the appellant in the 
development of evidence pertinent to the claim.  38 U.S.C.A. 
§ 5107.  The Board finds that all evidentiary development 
necessary for an equitable disposition of the appeal has been 
obtained.  The duty to assist has thus been satisfied.  
38 U.S.C.A. § 5107(a).

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings based 
on average impairment of earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R., Part 4.  Separate diagnostic codes identify 
the various disabilities.  The VA has a duty to acknowledge 
and consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  In general, 
disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  In 
determining the current level of impairment, the disability 
must be viewed in relation to its history. 38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  In evaluating service-connected 
disabilities, the Board looks to functional impairment.  The 
Board attempts to determine the extent to which a service-
connected disability adversely affects the ability of the 
body to function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. §§ 4.2, 4.10 (1998).  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (1998).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examinations on which 
ratings are based adequately portray the anatomical damage 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated  
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain,  
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through  atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (1998).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) More movement than normal (from  
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) Weakened movement (due to muscle  
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) Excess fatigability; (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly; (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are related considerations.  38 C.F.R. § 4.45 
(1998).

VA outpatient treatment records since 1989 include treatments 
for complaints of low back pain with occasional radiating 
pain.  Treatment included pain management.  

A VA X-ray examination of the veteran's spine in May 1994 
revealed a degenerative vacuum disc deformity at L5-S1, as 
well as minimal anterior osteophyte formation about the L5 
vertebra, with disc space narrowing at L5-S1, with no 
interval change noted since a prior X-rays were taken in 
August 1993.  

At a May 1994 VA examination, the veteran reported injuring 
his back in 1979, in service, when bending, with gradual 
worsening of the condition thereafter.  At the examination 
the veteran was noted to wear a lumbosacral corset which he 
reported helped his condition.  Upon examination, the back 
was tender in the midline of the lower lumbar spine.  
Straight leg raising was negative, reflexes were equal, and 
there was no atrophy of the calf or thigh.  Motor and sensory 
function also appeared normal, and there were no pathological 
reflexes.  There were also no postural abnormalities or fixed 
deformities, with the musculature of the back appearing to be 
within normal limits.  Range of motion of the back was 
decreased, with forward flexion to 50 degrees, backward 
extension to 20 degrees, and left and right lateral flexion 
and left and right rotation each to 30 degrees.  The veteran 
exhibited pain on extremes of motion, with grunts and 
grimaces.  Results of May 1994 VA X-rays were noted.  The 
examiner assessed degenerative joint disease of the lumbar 
spine with possible herniated nucleus pulposus.  

At a November 1994 VA examination for compensation purposes, 
the veteran's history of inservice injury was noted.  The 
veteran complained of pain in the low back sometimes going 
into the right leg.  He complained that the low back pain was 
a dull ache present 24 hours per day.  Though he described 
the ache as dull, he rated the pain as an eight out of ten in 
severity.  Upon neurologic examination, the veteran 
complained of back pain with muscle testing in the lower 
extremities.  Though he could heel and toe walk and tandem 
gait, he complained of pain upon these demonstrations.  The 
examiner concluded that a straight leg raising test was 
negative even though the veteran complained of pain in the 
low back, since pain should have been produced in leg.  
Flexion, extension, and lateral flexion of the spine were 
limited by pain.  There was tenderness to tapping of the low 
back.  X-rays of the low back were noted showing L5-S1 
degenerative changes and some osteoarthritic changes.  
Sensory examination showed no deficits in the lower 
extremities, with good proprioception, no skin changes, and 
no atrophy.  The examiner diagnosed chronic low back pain, 
but commented that the condition was only subjective, as 
there was no lower extremity muscle atrophy, sensory loss, or 
reduced reflexes, with Babinski negative.  The examiner 
assessed a chronic pain syndrome with both an organic and a 
psychological component.   

In June 1995 a lumbar myelogram was conducted, with the 
veteran complaining that pain clinic treatment was not 
helping his condition.  The veteran denied bowel and bladder 
problems, but reported radiating pain to the ankles with some 
numbness in the anterior right thigh, and radiation greater 
in the right lower extremity than in the left.  The examiner 
found weakness in the lower extremities only secondary to 
poor effort.  Straight leg raising was to 30 degrees on the 
right and 60 degrees on the left when in supine position, but 
not when seated.  The veteran walked with a limp.  The 
myelogram showed no significant disc or nerve root cut-off, 
but only a very small left paracentral disc, which the 
examiner assessed could not explain his symptoms.  

Additional X-rays of the lumbosacral spine were taken in 
March 1996.  Bony alignment was normal.  Hypertrophic 
osteophytes were present at L5 and S1, with marked narrowing 
of the disc space at L5-S1 and a vacuum phenomenon at that 
level representing degenerative disc disease.  The S1 and 
pelvic hip joints were intact.  

At a March 1996 VA general examination for compensation 
purposes, range of motion of the lumbar spine was limited to 
40 degrees forward flexion, 20 degrees backward extension, 35 
degrees lateral flexion left and right, and 25 degrees 
lateral rotation left and right.  The examiner diagnosed 
congenital lordosis; no objective findings of radiculopathy; 
psychogenic syndrome; muscle spasm of the low back; and 
degenerative osteoarthritis with retrolisthesis of the 
lumbosacral spine.  

At a February 1997 VA examination of the veteran's spine, 
results of recent tests were noted. A myelogram revealed 
severe degenerative changes with vacuum phenomenon and loss 
of disc height at the L5-S1 disc level, though without 
evidence of nerve root compression.  These conditions were 
confirmed by an August 1995 MRI, which also showed multiple 
disc bulges with neural foraminal encroachment.  A February 
1996 MRI also demonstrated retrolisthesis at the L5-S1 level, 
and showed several disc bulges but no disc herniation or 
nerve root compression.  Upon examination, the veteran had 
normal strength and reflexes in all muscle groups in the 
lower extremities, normally active and symmetric reflexes in 
the lower legs, and no sensory deficit in either leg.  The 
veteran also had normal tandem gait and negative Romberg 
sign.  The examiner assessed that the veteran had 
degenerative changes in the low back primarily manifested by 
chronic local low back ache with interspersed, episodic 
radicular pains.  The examiner found the imaging studies to 
confirm an inconstant radicular condition, with the veteran's 
main problem being a constant low back ache.  The examiner 
found the veteran to have an actual low back condition, but 
without objective evidence of any radiculopathy or 
neuropathy.  

At a March 1997 VA examination of the veteran's spine for 
compensation purposes, the veteran's history was noted.  The 
examiner noted a history of EMG, nerve conduction, MRI, and 
X-ray tests and examinations showing pinched nerves in the 
back with nerve damage in the right leg.  The veteran 
reported pain in the mid lower back, and also pain in the 
right leg at times with the right leg giving way, and 
sometimes pain in the right posterior calf.  The veteran also 
reported that the condition was worse with a great deal of 
physical activity.  He reported wearing a back brace.  Upon 
examination the veteran wore a corset which was removed.  His 
movements were slow and deliberate, with range of motion 
demonstrated to 40 degrees flexion, 10 degrees extension, 
right and left lateral flexion to 15 degrees, right and left 
rotation to 10 degrees, and pain on extremes of motion.  
There was midline tenderness at the L4-L5 area, but there was 
no paraspinous spasm.  Straight leg raising was negative.  
Reflexes were equal and there was no thigh or calf atrophy.  
The veteran heel and toe walked but with some pain.  No 
postural abnormalities or fixed deformities were found.  X-
ray findings as previously record, above, were noted.  The 
examiner assessed degenerative joint disease of the lumbar 
spine with a herniated lumbar disc.  

Subsequent VA outpatient treatment from 1997 and 1998 
included treatment for complaints of increasing paraspinal 
radiculopathy with low back pain, with muscle spasms and 
paresthesias of the anterior thigh, anteromedial thigh and 
knee, lateral leg and foot, and posterior leg to the heel, 
with these paresthesias reportedly present in both legs, 
though in the right more so than the left.  Treatment 
examiners were not able to verify the presence of these 
reported paresthesias.  They assessed lumbosacral 
radiculopathy involving the L4-L5-S1 nerve roots, with active 
denervation restricted to the paraspinal muscles, chronic low 
back pain, and limitation of motion of the lumbosacral spine 
due to pain, but with straight leg raising and other 
neurological findings generally normal.  Prescriptions 
included anti-inflammatory and pain medication, as well as 
Zoloft and Elavil.  The medications reportedly helped reduce 
the veteran's symptoms.  Use of a back brace was also noted 
in September 1997.  

Certain symptoms were noted on outpatient treatment records 
in May 1997 and thereafter as related to an accident at work 
in May 1997, with injury to the neck and right knee in that 
accident.  

At a July 1998 VA examination, the veteran's history of low 
back pain beginning in service was noted, including 
subsequent development of muscle spasms and peripheral 
neuropathy.  The examiner found tenderness in the lower 
lumbar spine, but no deformity or spasm.  Straight leg 
raising was negative, reflexes were equal, and motor and 
sensory function was intact.  There was no calf or thigh 
atrophy, and the veteran could toe and heel walk adequately.  
Range of motion of the back was to 70 degrees flexion, 20 
degrees extension, 20 degrees right and left bending, and 20 
degrees right and left rotation.  An EMG study showed 
progressing sciatica in the right leg.  The examiner 
diagnosed degenerative joint disease of the lumbar spine with 
sciatica of the right leg.  

Degenerative arthritis and traumatic arthritis are 
appropriately rated under the Diagnostic Code for limitation 
of function of the affected part.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010 (1998). 

The veteran's traumatic arthritis of the lumbosacral spine 
has been appropriately rated under Diagnostic Code 5292 for 
limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a 
(1998).  Under that code, the highest assignable schedular 
rating is 40 percent, for severe limitation of motion, which 
the veteran has already been granted for his disability.  

Recent VA examiners have emphasized that the veteran's 
condition is primarily characterized by low back ache with 
pain limiting motion of the spine.  The ranges of motion 
elicited by the examiners have consistently been in the 
moderate range, but a higher, 40 percent rating may be 
assigned, as in this case, for pain on motion or to account 
for pain affecting motion, as with the veteran's occasional 
radiculopathy manifested by pain extending primarily into the 
right lower extremity.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca 
v. Brown, 8 Vet.App. 202 (1995) (holding that ratings based 
solely on limitation of motion must also consider 38 C.F.R. 
§§ 4.40 and 4.45, with functional loss due to pain on use or 
loss due to flare-ups).  

While a low back condition may be rated under 5295 for 
lumbosacral strain, the highest schedular rating under that 
code is also 40 percent, and symptoms required for that 
highest ratings include several symptoms not shown in this 
case, including listing of the whole spine, positive 
Goldthwait's sign, and abnormal mobility on forced motion.  
Overall, severe low back disability must be demonstrated for 
the 40 percent rating under this diagnostic code.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (1998).

The condition may also be considered for rating under 
Diagnostic Code 5293, for intervertebral disc syndrome.  
However, under that code a 40 percent rating requires severe 
disability with recurrent attacks and intermittent relief, 
whereas a 60 percent rating requires pronounced 
intervertebral disc syndrome.  That code informs that 
pronounced intervertebral disc syndrome is considered to be 
present when there are persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of diseased disc, with 
little intermittent relief.  Diagnostic Code 5293.  

In this case, the veteran's low back condition is manifested 
by moderate limitation of motion, pain, and some 
radiculopathy.  These symptoms combine to represent a severe 
low back condition, for which the veteran has been assigned 
the appropriate rating based on severe low back disability.  
However, there is no indication of intractable pain, and no 
indication that pain associated with his low back disorder 
cannot be helped by medication.  Hence a pronounced condition 
is not present.  The veteran clearly does not have the 
requisite symptomatology for a 60 percent rating solely based 
on the criteria for pronounced intervertebral disc syndrome 
under 5293, as the requisite persistent symptoms compatible 
with sciatic neuropathy, including absent ankle jerk or other 
neurological findings consistent with a pronounced 
disability, have not been shown.

The Board has reviewed the entire record and finds that the 
40 percent rating assigned for traumatic arthritis of the 
lumbosacral spine reflects the most disabling this disorder 
has been since the veteran filed his claim for service 
connection, which is the beginning of the appeal period.  
Thus, the Board has concluded that staged ratings for this 
disorder are not warranted.  Fenderson v. West, 12 Vet. App. 
119 (1999).


ORDER

1.  As the veteran has not submitted a well-grounded claim 
for service connection for residuals of a left hand injury, 
his appeal is denied. 

2.  Entitlement to an increased rating above the 40 percent 
currently assigned for traumatic arthritis of the lumbosacral 
spine is denied. 




		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

